Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “specific form of mandrel provide the forming a continuous of oil film during the drawing process” in Para. [0002]; “mandren” in Para. [0009]; “tos ide body” and “en done front bearing as rotatably” in Para. [00014]; and “suitray,” “lineer,” “cantimeter” in Para. [0015].  Appropriate correction is required of the listed errors as well as the numerous other errors in addition to those listed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “a tray” is recited twice which renders the claim indefinite because it is unclear if the same tray is being referred to in both instances or if there are two trays.  For the purposes of examination, the claim is interpreted as reciting only one tray and the second instance of “a tray” will be interpreted as “said tray.”  
Further, the claim is directed to a mandrel adjustment assembly in which a bearing holds a mandrel over a tray and first and second supports that hold the mandrel over a tray.  It is not clear if the tray is part of the mandrel adjustment assembly or if the mandrel adjustment assembly merely holds the mandrel over the tray.  For the purposes of examination, the tray is interpreted as being a feature of the mandrel adjustment assembly.  Claims 2-9 depend from claim 1 and fail to clarify the indefinite language.
Regarding claim 2, the claim recites “a holding arm on which the display is adapted to measure the stroke distance and moving while pushing the bearing supported by the tray from one end thereof” which renders the claim indefinite because it is not clear if the display is positioned on the holding arm or if the stroke distance is being measured at the holding arm and sent to the display.  For the purposes of examination, this phrase will be interpreted as the display for showing the stroke distance is positioned on the holding arm.  Further, it is not clear which feature is “moving while pushing the bearing,” i.e., is the holding arm moving or is the display adapted to measure the stroke distance and moving.  For the purposes of examination, this phrase will be interpreted as the display is adapted to show the measurements for the stroke distance and movement.
Regarding claim 3, recites “a housing on which the display is mounted and the holding arm telescopically received” which renders the claim indefinite because the claim depends from claim 2 which appears to recite the display is on the holding arm, thus it is not clear how the display is on the holding arm and also on a housing on which the holding arm is telescopically received.  For the purposes of examination, this phrase is interpreted as the holding arm includes a housing on which the display is 
Regarding claim 4, the claim recites “the holding arm is vertically positioned at the support edge of tray from a free end of the tray” which renders the claim indefinite because it is not clear what “the support edge” or “free end” of the tray are as the tray is previously recited as being under the mandrel, i.e., there are no ends or edges identified or function of the edge or ends described.  For the purposes of examination, this phrase will be interpreted as the tray includes first and second ends and the holding arm is positioned at the first end of the tray.
Regarding claim 6, the claim recites “the first support and the second support are located at a vicinity of the corresponding edges of the tray” which renders the claim indefinite because it is not clear what is required for the supports to be in the vicinity of the edges.  For the purposes of examination, the term “vicinity” will be interpreted as within a location from the middle of the tray to the edge.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2012 107375 A1 to Koppensteiner in view of US 3593553 to Rodder.
Regarding claim 1, Koppensteiner teaches a mandrel adjustment assembly for multi-wall pipe made of a coated metal sheet (Abstract; Fig. 1; it is noted that the mandrel adjustment assembly is capable of being used for a multi-wall pipe made of a coated metal sheet) comprising; 
a support component 6 positioning an elongated mandrel over a tray 8 by holding (Fig. 1; Para. [0015]; the clamping head 6 positions the mandrel 4, 5 over the tray 8); 
a distance adjustment unit 9 having an adjustment member 10 adjusting a stroke distance of mandrel 4, 5 by changing axial location of support component 6 (Fig. 1; Paras. [0016]-[0017]; carriage 9 controls the distance that mandrel 4, 5 travels via movement of the bar 10 attached to the slide 7); 
a first support 7 and a second support 1 holding mandrel 4, 5 over a tray 8 such that the mandrel is freely movable between a distal end and an opposite proximal end (Fig. 1; Paras. [0015]-[0016]; slide 7 and frame 1 support the mandrel 4, 5 over the tray 8 such that it may be freely moved) characterized in that
a distance adjustment unit 9 is equipped with a display 11 (Fig. 1; Para. [0017]).
Koppensteiner fails to explicitly teach a bearing positioning an elongated mandrel and a distance adjustment unit is equipped with a display enabling visual access to a stroke distance set by an adjustment arm and the distance adjustment unit move the mandrel over the tray providing a displacement equal to stroke distance.
Rodder teaches a mandrel adjustment assembly (Abstract; Figs. 1-2) comprising a bearing 50 positioning an elongated mandrel 14, 15 (Figs. 1B-C and 5; thrust block 16 and carriage 17 includes a bearing 50 that supports the mandrel 14, 15) and a distance adjustment unit 149 is equipped with a display 145 enabling visual access to a stroke distance set by an adjustment arm and the distance adjustment unit move the mandrel over the tray providing a displacement equal to stroke distance (Col. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute the slide block of Koppensteiner (i.e., clamp 6 and slide 7) with the slide block of Rodder (i.e., thrust block 16 and carriage 17 with their associated parts) as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of providing a support for the mandrel that slides to control the position of the mandrel.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the display panel of Koppensteiner to include the display features of Rodder so that the position and movement of the mandrel may be monitored during operation, thus giving a user more information to control and adjust the mandrel.
Regarding claim 2, modified Koppensteiner teaches the mandrel adjustment assembly according to claim 1 (Fig. 1), wherein a holding arm on which the display 11 is adapted to measure the stroke distance and moving while pushing the bearing supported by the tray from one end thereof (Fig. 1; the housing of carriage 9 is interpreted as the holding arm on which the display is mounted.).
Regarding claim 3, modified Koppensteiner teaches the mandrel adjustment assembly according to claim 2 (Fig. 1), wherein a housing on which the display 11 is mounted and the holding arm telescopicaly received is secured to the bearing (Fig. 1; the housing of carriage 9 telescopically receives bar 5 which is secured to the slide block having a bearing in modified Koppensteiner).
Regarding claim 4
Regarding claim 5, modified Koppensteiner teaches the mandrel adjustment assembly according to claim 1 (Fig. 1), wherein the length of tray 8 is greater than length of the mandrel 4, 5 (Fig. 1).
Regarding claim 6, modified Koppensteiner teaches the mandrel adjustment assembly according to claim 1 (Fig. 1), wherein the first support 7 and the second support 1 are located at a vicinity of the corresponding edges of the tray 8 (Fig. 1 shows the first and second supports on the edges of the tray 8).
Regarding claim 7, modified Koppensteiner teaches the mandrel adjustment assembly according to claim 1 (Fig. 1), wherein the adjustment member 9 comprises a rotary arm 10 (Fig. 1; Para. [0017]; the bar 5 is adjusted via a rotary drive 5, i.e., a rotary arm).
Regarding claim 8, modified Koppensteiner teaches the mandrel adjustment assembly according to claim 1. 
However, Koppensteiner fails to explicitly teach wherein a rotation axis of the adjustment member is placed vertical to stroke axis of the mandrel
Rodder teaches a mandrel adjustment assembly wherein a rotation axis of the adjustment member 57, 149 is placed vertical to stroke axis of the mandrel (Col. 5, Lns. 5-15 and Col. 10, Lns. 39-66; Figs. 15-19; as shown in Figs. 15-19 the adjustment member includes a servomotor 149 rotating a drum 57 such that the axis of rotation is vertical to the stroke axis of the mandrel).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute the adjustment member of Koppensteiner for the adjustment member of Rodder as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of controlling the position of the mandrel as it is forming a tube.
Regarding claim 9, modified Koppensteiner teaches the mandrel adjustment assembly according to claim 1 (Fig. 1), wherein the display comprises a digital monitor (Rodder, Figs. 15-19; modified .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 10 2015 112010 A1 to Witte teaches a mandrel adjustment assembly (Figs. 1-3) including a distance adjustment component 105 (Figs. 1-4; Paras. [0042]-[0044]), first and second 102 supports (Figs. 1-4; first support is at the end of the assembly near measurement display 106 and the second support is at frame 102), and a display 106 (Figs. 1-4; Paras. [0044]-[0046]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725